Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2021 has been entered.
This Action is responsive to the Request for Continued Examination filed 09/17/2021.  Claims 1-20 are pending. Claims 1, 15, and 16 have been written in independent form.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “but less than all” limitation in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.
The term "compact compressors" in claim 10 is a relative term which renders the claim indefinite.  The term "compact" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 10, and 15-16 is/are rejected under 35 USC § 102(a)(1) as being anticipated by Shmilovich et al., U.S. Patent Application Publication 2018/0043995 A1 (hereinafter called Shmilovich’995).
Regarding claim 1, Shmilovich’995 teaches a fluidic actuator system (See e.g., FIGS. 3, 6, & 7 element 300) for actively modifying airflow across an airfoil, the airfoil having a main body with a wetted surface, opposing leading and trailing edges, a chordwise direction extending from the leading edge to the trailing edge, and a spanwise direction transverse to the chordwise direction, the fluidic actuator system comprising:
a fluid source (See e.g., FIG. 6 element 600);
a plurality of nozzles (See e.g., FIGS. 3, 4, & 6 elements 302a-302j) each configured to attach at a discrete location of the main body of the airfoil, each having a nozzle outlet opening through the main body of the airfoil and spaced a predetermined distance from neighboring ones of the nozzle outlets in the spanwise direction (See e.g., FIGS. 3 & 4 elements 302a-302j), and each configured to direct fluid outwardly through the nozzle outlet from the wetted surface (See e.g., FIGS. 3, 5, & 7 elements 302a-302j); and
a plurality of electronic valves (See e.g., FIGS. 6 elements 604a-604j; ¶ [0034]) each fluidly connecting a respective one of the nozzles to the fluid source (See e.g., FIG. 6 elements 604a-604j & 600), the electronic valves being selectively actuable both individually, to (See e.g., FIG. 6 elements 604a-604j; ¶s [0035] & [0050]).
Regarding claim 2, Shmilovich’995 teaches further comprising an electronic controller (See e.g., FIG. 6 element 606) communicatively connected to the electronic valves (See e.g., FIGS. FIG. 6 elements 604a-604j), each of the electronic valves being actuable in response to a trigger signal received from the electronic controller (See e.g., FIGS. 6 & 13 elements 606 & 1312; ¶s [0049] & [0051]-[0053]).
Regarding claim 9, Shmilovich’995 teaches further comprising an electronic controller (See e.g., FIG. 6 element 606), and wherein the plurality of electronic valves (See e.g., FIGS. 6 elements 604a-604j; ¶ [0034]) includes multiple valves each actuable in response to a trigger signal received from the electronic controller (See e.g., FIGS. 6 & 21 elements 606 & 1312; ¶s [0035] & [0051]-[0053]).
Regarding claim 10, Shmilovich’995 teaches wherein the fluid source includes a plenum (See e.g., FIG. 6 element 600; ¶ [0034]) configured to accumulate bleed air received from an engine (See e.g., FIG. 6; ¶ [0034]), an auxiliary power unit, an air compressor, and/or a collection of compact compressors.
Regarding claim 15, Shmilovich’995 teaches a method of assembling (See e.g., Title, where it is inherent that the pieces that make up the system are discreet, and are assembled, i.e., mounted upon one another, during assembly or manufacture, in order for the system to be able to carry out the functions as disclosed) a fluidic actuator system (See e.g., FIGS. 3, 6, & 7 element 300) for actively modifying airflow across an airfoil of a vehicle, the airfoil having a main body with a wetted surface, opposing leading and trailing edges, a chordwise direction extending from 
mounting a fluid source (See e.g., FIG. 6 element 600) to the vehicle (See e.g., FIGS. 1, 3, 5, & 6 elements 104, 300, & 600);
mounting a plurality of nozzles to the vehicle (See e.g., FIGS. 1, 3, 4, & 6 elements 104, 302a-302j) such that each of the nozzles is attached at a discrete location of the main body of the airfoil, the nozzles each having a nozzle outlet opening through the main body of the airfoil and spaced a predetermined distance from neighboring ones of the nozzle outlets in the spanwise direction (See e.g., FIGS. 3, 4, & 18 elements 302a-302j), each of the nozzles being configured to direct fluid outwardly through the nozzle outlet from the wetted surface (See e.g., FIGS. 3, 5, & 7 elements 302a-302j); and
mounting a plurality of electronic valves to the vehicle (See e.g., FIGS. 1, 6, elements 104, 604a-604j; ¶ [0034]), each of the electronic valves fluidly connecting a respective one of the nozzles to the fluid source (See e.g., FIG. 6 elements 604a-604j & 600), the electronic valves being selectively actuable both individually, to discharge a single fluid jet from a single one of the nozzles, and collectively, to discharge multiple fluid jets from a combination of the nozzles (See e.g., FIG. 6 elements 604a-604j; ¶s [0035] & [0050]).
Regarding claim 16, Shmilovich’995 teaches an aircraft (See e.g., FIG. 1 element 100) comprising:
an elongated aircraft body (See e.g., FIG. 1);
an airfoil attached to the aircraft body (See e.g., FIG. 1 element 104), the airfoil having a wetted surface (See e.g., FIG. 1 surface of element 104), opposing leading and trailing edges (See e.g., FIG. 1 unlabeled leading and trailing edges of element 104), a chordwise direction (See e.g., FIG. 1 unlabeled chordwise direction of leading and trailing edges of element 104), and a spanwise direction transverse to the chordwise direction (See e.g., FIG. 1 unlabeled spanwise direction transverse to the unlabeled chordwise direction of element 104);
an electronic controller (See e.g., FIGS. 3, 6, & 13 elements 606 & 1312) attached to the aircraft body; and
a fluidic actuator system (See e.g., FIGS. 3, 6, & 7 element 300) operable to actively modify ambient airflow across the airfoil (See e.g., ¶ [0035]), the fluidic actuator system comprising:
a fluid source (See e.g., FIG. 6 element 600);
a plurality of nozzles (See e.g., FIGS. 3, 4, & 6 elements 302a-302j) each mounted at a discrete location of the airfoil, the nozzles each having a nozzle outlet opening through the main body and spaced a predetermined distance from adjacent ones of the nozzle outlets in the spanwise direction (See e.g., FIGS. 3 & 4 elements 302a-302j), each of the nozzles being configured to direct fluid outwardly through the nozzle outlet from the wetted surface (See e.g., FIGS. 3, 5, & 7 elements 302a-302j); and
a plurality of electronic valves (See e.g., FIG. 6 elements 604a-604j; ¶s [0034]) each fluidly connecting a respective one of the nozzles to the fluid source (See e.g., FIG. 6 elements 604a-604j & 600), the electronic valves being individually and collectively actuable (See e.g., FIG. 6 elements 604a-604j; ¶s [0035] & [0050]), responsive to a trigger signal received from the electronic controller (See e.g., FIGS. 6 & 13 elements 606 & 1312; ¶s [0049] & [0051]-[0053]), to selectively discharge a single fluid jet from (See e.g., ¶s [0035] & [0050]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claims 3-8 and 17-20 is/are rejected under 35 USC § 103 as being unpatentable over Shmilovich’995, and further in view of Kim et al., U.S. Patent 6,390,116 B1 (hereinafter called Kim).
Regarding claim 3, Shmilovich’995 teaches the electronic controller (See e.g., FIGS. 6 & 13 elements 606 & 1312) and the trigger signal (See e.g., FIGS. 6, 17, & 13 elements 606 & 1312; ¶s [0035] & [0051]-[0053]), but Shmilovich’995 does not teach the programmed elements of the claim which read: the electronic controller is programmed to generate the trigger signal at every time t per wave cycle, where:
t=t0+1/f
and wherein t0 is a first activation time and f is a valve operating frequency.
However, Kim teaches the electronic controller (See e.g., FIG. 1 element 23-electronic controller) is programmed to generate the trigger signal (See e.g., FIG. 1 element 26) at every time t per wave cycle, where: t=t0+1/f and wherein t0 is a first activation time and f is a valve operating frequency (See e.g., FIGS. 1 & 3 element 25-1st valve; column 2 line 65-column 3 line 20; column 4 lines 1-11, where graph 43 teaches the elements of the formula in the instant limitation.  Examiner notes that the electronic controller and the trigger signal are being cited in Kim to show that the prior art of Kim teaches the equivalent structures as disclosed in Shmilovich’995, and the structures in Shmilovich’475 are programmed as taught in Kim).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Shmilovich’995 and Kim before him, before the effective filing date of the claimed invention, to add to the fluidic actuator system of the invention of Shmilovich’995 the electronic controller is programmed to generate the trigger signal at every time t per wave cycle, where: t=t0+1/f and wherein t0 is a first activation time and f is a valve operating frequency, as taught in the analogous art of Kim.  One would have been motivated to make such a combination to achieve the predictable result of providing a practical pneumatic oscillator for generating large amplitude pressure and velocity oscillations suitable to prevent stalling on airfoil and diffuser surfaces, as disclosed in Kim (See e.g., Kim column 1 lines 6-10).
Regarding claim 4, Shmilovich’995, as modified by Kim in the rejection of claim 3 hereinabove, further teaches wherein the electronic controller (Shmilovich’995 See e.g., FIGS. 6 & 13 elements 606 & 1312) is programmed to complete the wave cycle for a number N of the (Kim See e.g., FIGS. 1 & 3 elements 23-CONTROLLER, 25-first valve, 31-second valve; column 2 line 65-column 3 line 20; column 4 lines 1-11, where waves 43 are the result of what was programmed in controller 23 to produce the waves), the wave cycle including transmitting the trigger signal to: only a first valve V1 of the electronic valves at t=t0; only a second valve V2 of the electronic valves at t=t1; only an Nth valve VN of the electronic valves at t=tN (Shmilovich’995 See e.g., FIG. 7; ¶s [0035] & [0036]).
Regarding claim 5, Shmilovich’995, as modified by Kim in the rejection of claim 4 hereinabove, further teaches wherein the airfoil includes laterally opposing tip and root ends (Shmilovich’995 See e.g., FIG. 1 element 104), and wherein the electronic valves are activated sequentially in the spanwise direction between the tip and root ends (Shmilovich’995 See e.g., FIG. 7; ¶ [0036]).
Regarding claim 6, Shmilovich’995, as modified by Kim in the rejection of claim 3 hereinabove further teaches the electronic controller (Shmilovich’995 See e.g., FIGS. 6 & 13 elements 606 & 1312) is programmed to complete the wave cycle for a number N of subsets of the electronic valves (Kim See e.g., FIGS. 1 & 3 elements 23-CONTROLLER, 25-first valve, 32-second valve; column 2 line 65-column 3 line 20; column 4 lines 1-11, where waves 43 and 45 are the result of what was programmed in controller 23 to produce the waves), the wave cycle including transmitting the trigger signal (Kim See e.g., FIG. 1 elements 23, 26, & 32) to: only a first subset S1 of multiple ones of the electronic valves at t=t0; only a second subset S2 of multiple ones of the electronic valves at t=t1; only an Nth subset SN of multiple ones of the electronic valves at t=tN (Shmilovich’995 See e.g., FIG. 7; ¶s [0034], [0036], & [0038])
Regarding claim 7, Shmilovich’995, as modified by Kim in the rejection of claim 6 hereinabove, further teaches each of the subsets includes two or more, but less than all, of the electronic valves (Shmilovich’995 See e.g., FIGS. 6 & 7; ¶s [0034] & [0038]).
Regarding claim 8, Shmilovich’995, as modified by Kim in the rejection of claim 7 hereinabove, further teaches wherein the airfoil includes laterally opposing tip and root ends (Shmilovich’995 See e.g., FIG. 1 element 104), and wherein the subsets of the electronic valves are activated sequentially in the spanwise direction between the tip and root ends (Shmilovich’995 See e.g., FIG. 7; ¶ [0036]).
Regarding claim 17, please refer to the rejections of similarly claimed limitations in claim 3 hereinabove.
Regarding claim 18, please refer to the rejections of similarly claimed limitations in claim 4 hereinabove.
Regarding claim 19, please refer to the rejections of similarly claimed limitations in claim 5 hereinabove.
Regarding claim 20, please refer to the rejections of similarly claimed limitations in claim 6 hereinabove.


Claim 11 is/are rejected under 35 USC § 103 as being unpatentable over Shmilovich’995, and further in view of Shmilovich et al., U.S. Patent Application Publication 2016/0375986 A1 (hereinafter called Shmilovich’986), and further in view of Kim.
Regarding claim 11, Shmilovich’995 teaches all the limitations of the instant claim except each of the nozzles includes a straight nozzle with an internal fluid channel having a 
However, Shmilovich’986 teaches wherein each of the nozzles includes a straight nozzle with an internal fluid channel having a substantially constant width (See e.g., FIGS. 4 & 5 elements 312, 314, 316, 318).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Shmilovich’995 and Shmilovich’986 before him, before the effective filing date of the claimed invention, to add to the fluidic actuator system of the invention of Shmilovich’995 each of the nozzles includes a straight nozzle with an internal fluid channel having a substantially constant width, as taught in the analogous art of Shmilovich’986.  One would have been motivated to make such a combination to achieve the predictable result of encouraging two dimensional fluid flow along the surface of the wings, as disclosed in Shmilovich’986 (See e.g., Shmilovich’986 ¶ [0044]).
But neither Shmilovich’995 nor Shmilovich’986 teaches the internal fluid channel being substantially orthogonal to the wetted surface of the airfoil.
However, Kim teaches the internal fluid channel being substantially orthogonal to the wetted surface of the airfoil (Kim See e.g., FIG. 1 element 29).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Shmilovich’995, Shmilovich’986, and Kim before him, before the effective filing date of the claimed invention, to add to the fluidic actuator system of the combined invention of Shmilovich’995 and Shmilovich’986 the internal fluid channel being substantially orthogonal to the wetted surface of the airfoil, as taught in the analogous art of Kim.  One would have been motivated to make such a combination to achieve the predictable result of providing a practical (See e.g., Kim column 1 lines 6-10).


Claim 12 is/are rejected under 35 USC § 103 as being unpatentable over Shmilovich‘995, and further in view of Shmilovich‘986.
Regarding claim 12, Shmilovich‘995 teaches all the limitations of the instant claim except each of the nozzles includes an angled nozzle with an internal fluid channel having a substantially constant width, the internal fluid channel being obliquely angled with respect to the wetted surface of the airfoil.
However, Shmilovich‘986 teaches each of the nozzles includes an angled nozzle with an internal fluid channel having a substantially constant width, the internal fluid channel being obliquely angled with respect to the wetted surface of the airfoil (See e.g., FIG. 4 element 316).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Shmilovich’995 and Shmilovich’986 before him, before the effective filing date of the claimed invention, to add to the fluidic actuator system of the invention of Shmilovich’995 each of the nozzles includes an angled nozzle with an internal fluid channel having a substantially constant width, the internal fluid channel being obliquely angled with respect to the wetted surface of the airfoil, as taught in the analogous art of Shmilovich’986.  One would have been motivated to make such a combination to achieve the predictable result of encouraging two dimensional fluid flow along the surface of the wings, as disclosed in Shmilovich’986 (See e.g., Shmilovich’986 ¶ [0044]).


Claim 13 is/are rejected under 35 USC § 103 as being unpatentable over Shmilovich’995, and further in view of Crow et al., U.S. Patent 5,609,779 A (hereinafter called Crow).
Regarding claim 13, Shmilovich’995 teaches each of the nozzles (See e.g., FIGS. 3, 4, & 6 elements 302a-302j), but Shmilovich’995 does not teach a diffuser nozzle with an internal fluid channel having a nozzle inlet opposite the nozzle outlet, the nozzle inlet having a first width and the nozzle outlet having a second width greater than the first width.
However, Crow teaches a diffuser nozzle (See e.g., FIGS. 2 & 3 element 15-trapezoidal cross-section diffuser) with an internal fluid channel having a nozzle inlet opposite the nozzle outlet, the nozzle inlet having a first width and the nozzle outlet having a second width greater than the first width (See e.g., FIGS. 2 & 3 element 15).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Shmilovich’995 and Crow before him, before the effective filing date of the claimed invention, to add to the fluidic actuator system of the invention of Shmilovich’995 a diffuser nozzle with an internal fluid channel having a nozzle inlet opposite the nozzle outlet, the nozzle inlet having a first width and the nozzle outlet having a second width greater than the first width, as taught in the analogous art of Crow.  One would have been motivated to make such a combination to achieve the predictable result of the walls and bottom of the slot should preferably be relatively smooth for aerodynamic reasons for efficient film cooling operation, and to avoid undesirable stress concentrations for limiting maximum stress in the component during operation for providing a long life, as disclosed in Crow (See e.g., Crow column 1 lines 54-59)
Claim 14 is/are rejected under 35 USC § 103 as being unpatentable over Shmilovich’995, and further in view of Gupta et al., U.S. Patent U.S. Patent Application Publication 2008/0149205 A1 (hereinafter called Gupta).
Regarding claim 14, Shmilovich’995 teaches each of the nozzles (See e.g., FIGS. 3, 4, & 6 elements 302a-302j).
But Shmilovich’995 does not teach the nozzles includes a passive fluidic oscillator nozzle.
However, Gupta teaches the nozzles includes a passive fluidic oscillator nozzle (See e.g., FIGS. 5 & 6 element 92, 94, 96; ¶s [0021] & [0035]-[0038]).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Shmilovich’995 and Gupta before him, before the effective filing date of the claimed invention, to add to the fluidic actuator system of the invention of Shmilovich’995 the nozzles includes a passive fluidic oscillator nozzle, as taught in the analogous art of Gupta.  One would have been motivated to make such a combination to achieve the predictable result of producing unsteady mixing of the flow along the surface of the components during operation of the machine to smooth out variations in the flow and damp out the wake produced by the components, as disclosed in Crow (See e.g., Gupta ¶ [0021]).

Response to Arguments
Applicant’s arguments filed 09/17/2021 have been fully considered but are moot due to the new ground of rejection necessitated by amendment.
Although a new ground of rejection has been used to address additional limitations that have been added to the claims, a response is considered necessary for several of the Applicant’s 
EXAMINER NOTE
The Shmilovich’475 reference has been replaced with Shmilovich et al., U.S. 2018/0043995 A1, which is referenced as Shmilovich’995 in the Office Action hereinabove.  The subject matter of Applicant’s arguments are taught in the Shmilovich’995 reference.
On pages 11-12 of the REMARKS, Applicant argues “The Shmilovich 475 reference, whether evaluated alone or in combination with Kim, Shmilovich 986, and/or Crow, fails to explicitly disclose every element and limitation of Applicant's amended claims. For instance, the cited sections of Shmilovich 475 have not been shown to depict or describe an AFC fluidic actuator system utilizing multiple nozzles that each (a) attaches to a discrete location of the airfoil's main body, (b) has a nozzle outlet opening through the airfoil's main body and is spaced a predetermined distance from neighboring nozzle outlet(s), and (c) directs fluid outwardly through its nozzle outlet from the airfoil's wetted surface.”  Examiner respectfully disagrees.  See the rejections of independent claims 1, 15, and 16 in the instant Office Action hereinabove, which clearly map the recitations for the limitations cited in (a)-(c) by Applicant in the argument.
On page 12 of the REMARKS, Applicant argues “The cited references have not been shown to disclose the limitations of amended base claims 1, 15 and 16. … Contrary to Applicant's amended claims, however, all of the nozzles 302a-302j are mounted within a pivoting flap 200 of a wing 104 rather than to the wing's main body.”  Examiner respectfully disagrees.  The claim does not require “the wing’s main body” as argued by Applicant.  Rather, the claim only requires “the airfoil having a main body” and “the main body of the airfoil.”  The flap recited in Shmilovich’475 is an airfoil, as an airfoil is just the side profile of a flap or wing or empennage, or rudder, etc.
Additionally, on this same page, Applicant states “As a further point of demarcation, FIGS. 3, 4 and 6 of Shmilovich 475 depict the outlet ends of nozzles 302a- 302j adjoining and physically abutting one another.”  This statement appears to suggest that Shmilovich’475 does not teach the claim limitation a plurality of nozzles each configured to attach at a discrete location of the main body of the airfoil, each having a nozzle outlet opening through the main body of the airfoil and spaced a predetermined distance from neighboring ones of the nozzle outlets in the spanwise direction.  The claim does not indicate what a predetermined distance from neighboring ones of the nozzle outlets in the spanwise direction is.  Hence, a predetermined distance could be zero or a negative distance.  Accordingly, as recited by Applicant, “FIGS. 3, 4 and 6 of Shmilovich 475 depict the outlet ends of nozzles … adjoining and physically abutting one another” teach the instant claim limitation.
Consequently, the rejections remain as set forth hereinabove in the instant Office Action.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERRI L FILOSI/Examiner, Art Unit 364428 September 2021

/Nicholas McFall/Primary Examiner, Art Unit 3644